Exhibit 10.1 SHARE SUBSCRIPTION AGREEMENT dated as of September 20, 2010 by and between CANON INVESTMENT HOLDINGS LIMITED and ALTAIR NANOTECHNOLOGIES, INC. TABLE OF CONTENTS PAGE ARTICLE 1 DEFINITIONS Section 1.01. Definitions 2 Section 1.02. Other Definitional and Interpretative Provisions 9 ARTICLE 2 SUBSCRIPTION OF SHARES Section 2.01. Subscription of Shares 10 Section 2.02. Closing 10 Section 2.03. Determination of Purchased Securities 11 Section 2.04. Use of Proceeds 11 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section 3.01. Corporate Existence and Power 12 Section 3.02. Corporate Authorization 12 Section 3.03. Governmental Authorization 13 Section 3.04. Noncontravention 14 Section 3.05. Capitalization 14 Section 3.06. Subsidiaries 15 Section 3.07. Offering Valid 16 Section 3.08. SEC Filings and the Sarbanes-Oxley Act 17 Section 3.09. Financial Statements; Internal Controls 19 Section 3.10. Absence of Certain Changes 20 Section 3.11. No Undisclosed Material Liabilities 20 Section 3.12. Material Contracts 20 Section 3.13. Government Contracts 22 Section 3.14. Litigation 26 Section 3.15. Compliance with Laws and Governmental Authorizations 26 Section 3.16. Taxes 27 Section 3.17. Properties 29 Section 3.18. Intellectual Property 29 Section 3.19. Insurance Coverage 32 Section 3.20. Inventories 32 Section 3.21. Receivables 33 Section 3.22. Labor Matters 33 Section 3.23. Employee Benefit Plans 33 Section 3.24. Employees 36 i Section 3.25. Environmental Matters 36 Section 3.26. Products 37 Section 3.27. Finders’ Fees 38 Section 3.28. Selling Documents 38 Section 3.29. Antitakeover Matters; Company Rights Plan 38 Section 3.30. Company Proxy Statement 39 Section 3.31. Listing 39 Section 3.32. Questionable Payments 40 Section 3.33. Transactions with Affiliates 40 Section 3.34. Insolvency 40 Section 3.35. Investment Company 41 Section 3.36. Suspension of ATM Agreement 41 Section 3.37. Governmental Restrictions on Export of the Company’s Products, Services or Technology 41 Section 3.38. Representations 41 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER Section 4.01. Corporate Existence and Power 41 Section 4.02. Corporate Authorization 42 Section 4.03. Governmental Authorization 42 Section 4.04. Noncontravention 42 Section 4.05. Financing 42 Section 4.06. Information to be Provided 42 Section 4.07. Questionable Payments 43 Section 4.08. Absence of Certain Events 43 Section 4.09. Purchase for Investment 43 Section 4.10. Litigation 44 Section 4.11. Finders’ Fees 44 ARTICLE 5 COVENANTS OF THE PARTIES Section 5.01. Conduct of the Company 44 Section 5.02. Company Shareholder Meeting; Proxy Statement 47 Section 5.03. No Solicitation; Other Offers 49 Section 5.04. Access to Information 52 Section 5.05. Notices of Certain Matters 52 Section 5.06. Reasonable Best Efforts to Complete 53 Section 5.07. Antitakeover Laws 54 Section 5.08. Confidentiality 54 Section 5.09. Public Announcements 54 Section 5.10. Regulatory Matters 55 Section 5.11. Securities Law Matters 56 Section 5.12. Indemnification of Directors 57 Section 5.13. D&O Insurance 57 ii Section 5.14. Independent Approval of Related Party Transactions 57 Section 5.15. Restructuring Efforts 57 Section 5.16. Consolidation 58 Section 5.17. Employee Arrangements 58 Section 5.18. Standstill 58 Section 5.19. Governmental Approvals for Fund Transfer 58 ARTICLE 6 CONDITIONS TO CLOSING Section 6.01. Conditions to Obligations of Buyer and the Company 59 Section 6.02. Conditions to Obligation of Buyer 60 Section 6.03. Conditions to Obligation of the Company 63 ARTICLE 7 TERMINATION Section 7.01. Grounds for Termination 63 Section 7.02. Effect of Termination 65 ARTICLE 8 MISCELLANEOUS Section 8.01. Notices 66 Section 8.02. Amendments and Waivers 67 Section 8.03. Disclosure Schedule and Company SEC Document References 67 Section 8.04. Expenses 68 Section 8.05. Successors and Assigns 69 Section 8.06. Governing Law 70 Section 8.07. Jurisdiction 70 Section 8.08. WAIVER OF JURY TRIAL 70 Section 8.09. Non-Survival of Representations and Warranties; Indemnification 70 Section 8.10. Counterparts; Delivery; Effectiveness; Third Party Beneficiaries 70 Section 8.11. Entire Agreement 71 Section 8.12. Severability 71 Section 8.13. Specific Performance 71 Company Disclosure Schedule iii SHARE SUBSCRIPTION AGREEMENT THIS SHARE SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of September, 2010, by and between Canon Investment Holdings Limited, a company organized under the laws of Hong Kong (the “Buyer”), and Altair Nanotechnologies Inc., a company organized under the laws of Canada (the “Company”). W I T N E S S E T H: WHEREAS, the parties contemplate a transaction pursuant to which, upon the terms and subject to the conditions set forth in this Agreement, the Company will issue and sell to Buyer, and Buyer will subscribe for, certain newly-issued common shares, without par value, of the Company (the “Common Stock”), and immediately following such issuance and subscription, Buyer will be the beneficial owner of 51.0% of the outstanding shares of Common Stock on a Fully Diluted Basis (as defined below); WHEREAS, the Board of Directors of the Company (the “Company Board”) has (i) determined that it is in the best interests of the Company and its shareholders to enter into this Agreement and the other Transaction Documents (as defined below) and (ii) approved the execution and delivery of this Agreement and the other Transaction Documents and, subject to required shareholder approval and the satisfaction of other conditions to Closing described herein, the consummation of the transactions contemplated hereby and thereby upon the terms and conditions contained herein and therein; WHEREAS, as an inducement to Buyer entering into this Agreement and incurring the obligations set forth herein, concurrently with the execution and delivery of this Agreement, (i) Al Yousuf LLC, a company organized under the laws of United Arab Emirates (“Al Yousuf LLC”), is entering into a Voting Agreement relating to the shares of Common Stock owned by it (the “Al Yousuf Voting Agreement”), (ii) Al Yousuf LLC and the Company are entering into a Waiver and Rights Agreement (together with the Al Yousuf Voting Agreement, the “Al Yousuf Agreements”), and (iii) the directors and officers of the Company are each entering into a Voting Agreement relating to the shares of Common Stock owned by him/ her (collectively, the “Voting Agreements”); NOW, THEREFORE, in consideration of the foregoing premises and the representations, warranties, covenants and agreements set forth herein, as well as other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and accepted, and intending to be legally bound hereby, Buyer and the Company hereby agree as follows: ARTICLE 1 Definitions Section 1.01.Definitions.(a) The following terms, as used herein, have the following meanings: “1933 Act” means the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. “1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. “Acquisition Proposal” means, other than the transactions contemplated by this Agreement, any offer, proposal or inquiry relating to, or any Third Party indication of interest in, (i) any acquisition or purchase, direct or indirect, of 15% or more of the consolidated assets of the Company and its Subsidiaries or 15% or more of any class of equity or voting securities of the Company or any of its Subsidiaries whose assets, individually or in the aggregate, constitute 15% or more of the consolidated assets of the Company, (ii) any tender offer (including a self-tender offer) or exchange offer that, if consummated, would result in such Third Party’s beneficially owning 15% or more of any class of equity or voting securities of the Company or any of its Subsidiaries whose assets, individually or in the aggregate, constitute 15% or more of the consolidated assets of the Company, (iii) a merger, consolidation, share exchange, business combination, sale of substantially all the assets, reorganization, recapitalization, liquidation, dissolution or other similar transaction involving the Company or any of its Subsidiaries whose assets, individually or in the aggregate, constitute 15% or more of the consolidated assets of the Company or (iv) any other transaction or series of transactions for financing or investment in the Company that could reasonably be expected to impede, interfere with, prevent or materially delay the transactions contemplated hereby or that could reasonably be expected to dilute materially the benefits to Buyer of the transactions contemplated hereby; provided, however, Acquisition Proposal shall not include the completion of Consolidation of the outstanding shares of Common Stock of the Company in accordance with Section 5.16 of this Agreement. “Affiliate” means, with respect to any Person, any other Person directly or indirectly controlling, controlled by, or under common control with such Person.For purposes of the immediately preceding sentence, the term “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and “under common control with”), as used with respect to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through ownership of voting securities, by contract or otherwise. “Applicable Law” means, with respect to any Person, any U.S. federal, state or local, or any non-U.S. law (statutory, common or otherwise), constitution, treaty, convention, ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling or other similar requirement enacted, adopted, promulgated or applied by a Governmental Authority that is binding upon or applicable to such Person, as amended unless expressly specified otherwise. 2 “ATM Agreement” means At-Market Issuance Sales Agreement dated June 9, 2010 by and between the Company and Thomas Weisel Partners LLC. “Balance Sheet” means the unaudited consolidated balance sheet of the Company and its Subsidiaries as of June 30, 2010. “Balance Sheet Date” means June 30, 2010. “Business” means the business of the Company and its Subsidiaries, other than the Specified Business, as currently conducted or proposed to be conducted after the Closing. “Business Day” means a day, other than Saturday, Sunday or other day on which commercial banks in the State of Nevada, the State of New York, Hong Kong, or the PRC are authorized or required by Applicable Law to close. “Closing Date” means the date of the Closing. “Common Stock Issuance” means the issuance and sale of Common Stock by the Company to Buyer or its designee pursuant to the terms of this Agreement. “Company Disclosure Schedule” means the disclosure schedule with respect to this Agreement, dated as of the date hereof, that has been delivered by the Company to Buyer simultaneously with the execution hereof. “Company Rights Agreement” means the amended and restated shareholder rights plan agreement dated October 15, 1999 (as amended on October 5, 2008), by and between the Company and Equity Transfer Services, Inc. “Confidentiality Agreement” means the International Mutual Nondisclosure Agreement dated as of June 16, 2010 by and between Altairnano, Inc. (a Subsidiary of the Company), and Zhuhai Yintong Energy Co. Ltd. (an Affiliate of Buyer). “Consolidation” means the proposed consolidation of the Company’s Common Stock approved by the shareholders of the Company on May 24, 2010. “Environmental Laws” means any Applicable Law or any agreement with any Governmental Authority or other third party, relating to the environment, the effect of the environment on human health and safety, or to pollutants, contaminants, wastes or chemicals or any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous substances, wastes or materials. 3 “Environmental Permits” means all permits, licenses, franchises, certificates, approvals and other similar authorizations of Governmental Authorities relating to or required by Environmental Laws and affecting, or relating in any way to, the business of the Company or any of its Subsidiaries as currently conducted. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended, and the rules and regulations promulgated thereunder. “ERISA Affiliate” of any entity means any other entity which, together with such entity, would be treated as a single employer under Section 414 of the Code. “Exon-Florio” means the Exon-Florio Statute, Sec. 721 of Title VII of the Defense Production Act of 1950, as amended (50 U.S.C. App. 2170). “Fully Diluted Basis” means, with respect to any class of Company Securities, all outstanding shares of such class and all shares issuable in respect of securities convertible into or exchangeable for shares of such class, all share appreciation rights, options, warrants and other rights to purchase or subscribe for such Company Securities or securities convertible into or exchangeable for such Company Securities. “GAAP” means generally accepted accounting principles in the United States. “Governmental Authority” means, with respect to any Person,any transnational, U.S. or non-U.S., domestic or foreign, federal, state or local governmental, regulatory, judicial or administrative authority, department, court, agency or official, including any political subdivision thereof, with jurisdiction over such Person or the activity in question. “Governmental Authorizations” means, with respect to any Person, all licenses, permits (including construction permits), certificates, waivers, consents, franchises, exemptions, variances, expirations and terminations of any waiting period requirements and other authorizations and approvals issued to such Person by or obtained by such Person from any Governmental Authority, or of which such Person has the benefit under any Applicable Law. “HSR Act” means the U.S. Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended. “Hazardous Substances” means any pollutant, contaminant, waste or chemical or any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous substance, waste or material, or any substance, waste or material having any constituent elements displaying any of the foregoing characteristics, including petroleum, its derivatives, by-products and other hydrocarbons, and any substance, waste or material regulated under any Environmental Law. 4 “Intellectual Property Rights” means (i) trademarks, service marks, brand names, certification marks, trade dress, domain names, logos, corporate names and other indications of origin (in each case whether or not registered), the goodwill associated with the foregoing and registrations in any jurisdiction of, and applications in any jurisdiction to register, the foregoing, including any extension, modification or renewal of any such registration or application, (ii) inventions and discoveries, whether patentable or not, in any jurisdiction, patents, applications for patents (including divisions, continuations, continuations in part and renewal applications), and any renewals, extensions or reissues thereof, in any jurisdiction, and improvements to the inventions disclosed in each such patent or patent application or otherwise described in this clause (ii), in any jurisdiction, (iii) trade secrets and, whether or not confidential, know-how (including manufacturing and production processes and techniques and research and development information) and business information (including pricing and cost information, business and marketing plans and customer and supplier lists), (iv) writings and other works (including Software), whether copyrightable or not, in any jurisdiction, and any and all copyrights, whether or not registered, and registrations or applications for registration of copyrights in any jurisdiction, and any derivative works, renewals, extensions, reversions or restorations thereof, (v) moral rights, database rights, design rights, industrial property rights, rights of publicity and privacy rights, (vi) any other intellectual property or similar proprietary rights and (vii) all rights to sue or recover and retain damages, costs or attorneys’ fees for past, present or future infringement or misappropriation of any of the foregoing. “Investor Rights Agreement” means the Investor Rights Agreement dated as of the date hereof by and between the Company and the Buyer. “IT Assets” means computers, Software, firmware, middleware, servers, workstations, routers, hubs, switches, data communications lines and all other information technology equipment, and all associated documentation, owned, licensed or leased by the Company or any of its Subsidiaries (other than the Specified Assets). “knowledge of the Company” or “Company’s knowledge” means, with respect to any matter in question, the knowledge of any of the persons identified in Schedule 1 after reasonable inquiry. “Licensed Intellectual Property Rights” means all Intellectual Property Rights (other than the Intellectual Property Rights included in the Specified Assets) owned by a third party and licensed or sublicensed to either the Company or any Subsidiary or for which the Company or any of its Subsidiaries has obtained a covenant not to be sued. 5 “Lien” means, with respect to any property or asset, any mortgage, lien, pledge, charge, security interest, encumbrance, right of first refusal, preemptive right, community property right or other similar adverse claim of any kind in respect of such property or asset.For purposes of this Agreement, a Person shall be deemed to own subject to a Lien, any property or asset that it has acquired or holds subject to the interest of a vendor or lessor under any conditional sale agreement, capital lease or other title retention agreement relating to such property or asset. “Material Adverse Effect” means any change, event, effect, occurrence, development, condition, state of facts or circumstances that has or would have a material adverse effect on the business operations, properties, condition (financial or otherwise), result of operations or prospects of the Company and its Subsidiaries, taken as a whole, or on the ability of the Company to perform its obligations under this Agreement or the other Transaction Documents or to consummate the transactions contemplated hereby and thereby; provided that none of the following shall be deemed to constitute a Material Adverse Effect: any adverse change, event, effect, occurrence, development, condition, state of facts or circumstances to the extent arising from (1) changes in general business or economic conditions occurring after the date hereof that do not have a disproportionate adverse effect on the Company and its Subsidiaries compared to others in the same industry, (2) disruptions in the financial, banking or securities markets after the date hereof that do not have a disproportionate adverse effect on the Company and its Subsidiaries compared to others in the same industry, (3) the execution, announcement or performance of this Agreement, including any shareholder derivative actions relating thereto, (4) changes in the trading prices of the Common Stock, or (5) the taking of such actions required by the closing condition set forth in Section 6.01(f)(i) or in Section 6.01(f)(ii) but only to the extent the taking of such actions will not result in the exclusion or disposal of any products, technology or related services that are necessary or required for the Business of the Company.For the avoidance of doubt, “Material Adverse Effect” shall include inaccuracies or breaches with respect to representations and warranties herein relating Company’s technology (including Intellectual Property Rights) which inaccuracies or breaches would be material to the Company and its Subsidiaries taken as a whole. “Military Contracts” means the Current Military Contracts and the other contracts identified on Schedule 3.13(c). “NASDAQ” means The Nasdaq Stock Market. “Offtake Agreement” means the Conditional Supply and Technology Licensing Agreement dated as of the date hereof by and among the Company, Altairnano, Inc. (a Subsidiary of the Company) and Zhuhai Yintong Energy Co. Ltd. (a subsidiary of Buyer). 6 “Owned Intellectual Property Rights” means all Intellectual Property Rights (other than the Intellectual Property Rights included in the Specified Assets) owned or exclusively licensed by either the Company or any Subsidiary. “Permitted Liens” means (i) Liens disclosed on the Balance Sheet; (ii) Liens for taxes not yet due or being contested in good faith (and for which adequate accruals or reserves have been established on the Balance Sheet); or (iii) Liens that, in the aggregate, do not materially impair the value or interfere with the continued use and operation of the assets to which they relate. “Person” means an individual, corporation, partnership, limited liability company, association, trust or other entity or organization, including a Governmental Authority. “PRC” means the People’s Republic of China and all political subdivisions thereof, and for the purposes of this Agreement, excludes Hong Kong, Taiwan and Macau. “Release” means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, disposing, migrating, or other release at, in, on, under, to, from, through, into or onto the environment, including the abandonment or discard of barrels, containers, tanks or other receptacles containing any Hazardous Substances. “Sarbanes-Oxley Act” means the U.S. Sarbanes-Oxley Act of 2002. “SEC” means the U.S. Securities and Exchange Commission or any successor thereto. “Software” means all computer software, including assemblers, applets, compilers, source code, object code, binary libraries, development tools, design tools, user interfaces and data, in any form or format, however fixed, and all documentation related thereto. “Specified Assets” means any “defense articles” (including “technical data”) as those terms are defined under sections 120.6 and 120.10, respectively of ITAR, that relate exclusively to the Military Contracts but do not otherwise relate to the business of the Company and its Subsidiaries as currently conducted or proposed to be conducted after the Closing. “Specified Business” means the business of the Company and its Subsidiaries that relates exclusively to the Military Contracts, but does not otherwise relate to the business of the Company and its Subsidiaries as currently conducted or proposed to be conducted after the Closing. “Stock Options” means any options to purchase shares of Common Stock outstanding as of or at any time following the date hereof under any of the Stock Plans. 7 “Stock Plans” means the Company’s 1996 Stock Option Plan, 1998 Stock Option Plan, the 2005 Stock Incentive Plan, and any other compensatory option plans assumed by the Company pursuant to a merger, acquisition or other similar transaction pursuant to which there are outstanding awards as of the date hereof. “Subsidiary” means any entity of which securities or other ownership interests having ordinary voting power to elect a majority of the board of directors or other persons performing similar functions are directly or indirectly owned by the Company, and includes Altairnano, Inc., Altair US Holdings, Inc. and Mineral Recovery Systems, Inc. “Third Party” means any Person or “group” as defined in Section 13(d) of the 1934 Act, other than Buyer or any of its Affiliates or representatives. “Transaction Documents” means this Agreement, the Investor Rights Agreement, the Al Yousuf Agreements, the Voting Agreements, the Offtake Agreement, and the Rights Agreement Amendment. (b)Each of the following terms is defined in the Section set forth opposite such term: Term Section 2009 Company 10-K 3.06(a) Adverse Recommendation Change 5.03(a) Agreement Preamble Al Yousuf LLC Recitals Al Yousuf Voting Agreement Recitals Al Yousuf Agreements Recitals Bid 3.13(j) BIS 5.10(b) Budget Buyer Preamble CFIUS Closing Common Stock Recitals Company Preamble Company Board Recitals Company Board Recommendation 3.02(b) Company SEC Documents 3.08(a) Company Securities 3.05(b) Company Shareholder Approval 3.02(a) Company Shareholder Meeting 5.02(a) Company Software 3.18(i) Current Military Contracts 3.13(d) DDTC EAR EAR Embargoed Countries 6.02(m) 8 Term
